In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 16-964V
                                   Filed: March 21, 2017

*************************                                 Special Master Sanders
BARBARA SEASE,                            *
                                          *               Attorneys’ Fees and Costs;
                     Petitioner,          *               Reasonable Amount Requested.
                                          *
v.                                        *
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
*************************
Charles W. Marsar, R.J. Marzella & Associates, P.C., Harrisburg, PA, for Petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, DC, for Respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

        On August 9, 2016, Barbara Sease (“Petitioner”) petitioned for compensation under the
National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).2 Petitioner
alleged that the administration of influenza vaccines on December 11, 2013 and January 8, 2015
caused her to suffer from optic neuritis. Petition at Preamble, filed Aug. 9, 2016. On February
8, 2017, the undersigned issued a decision awarding compensation to Petitioner pursuant to the
parties’ joint stipulation.


1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42
U.S.C. § 300aa of the Act.
          On March 10, 2017, Petitioner filed an application for attorneys’ fees and costs.
Petitioner requested attorneys’ fees in the amount of $19,085.00. See Petitioner’s Application at
2, filed Mar. 10, 2017. Petitioner requested attorneys’ costs in the amount of $1,349.85. Id.
Respondent indicated that “[t]o the extent the Special Master is treating [P]etitioner’s request for
attorneys’ fees and costs as a motion that requires a response from [R]espondent, [R]espondent .
. . is satisfied the statutory requirements for an award of attorneys’ fees and costs are met in this
case.” Respondent’s Response at 2, filed Mar. 10, 2017. Respondent recommended that the
undersigned exercise her discretion and determine a reasonable award for attorneys’ fees and
costs. Id. at 3. Petitioner did not file a reply thereafter.

       The undersigned has reviewed Petitioner’s counsel’s detailed records of time and
expenses incurred in this case, and they are reasonable. In accordance with the Vaccine Act, 42
U.S.C. § 300aa-15(e) (2012), the undersigned finds that Petitioner is entitled to attorneys’ fees
and costs. Accordingly, the undersigned hereby awards the amount of $20,434.85,3 in the
form of a check made payable jointly to Petitioner and Petitioner’s counsel, Charles
Marsar, of R.J. Marzella & Associates, P.C. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court shall enter judgment in accordance
herewith.4

       IT IS SO ORDERED.

                                               /s/Herbrina D. Sanders
                                               Herbrina D. Sanders
                                               Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).